      MEMO ENDORSED


                                    MARK A. MACRON
                                      ATTORNEY AT LAW
                                  _________________________                                   7/2/21

Admitted to practice                      491 Bard Avenue
in the Courts of New York           Staten Island, New York 10310
and New Jersey                           Tel: (718) 889-3582
                                         Fax: (718) 889-3584
                                       mark@macronesq.com


July 2, 2021
Honorable Andrew L. Carter, Jr.
US District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007
ALCarterNYSDChambers@nysd.uscourts.gov
Re:    US v. Ronald Romano, 1:20-cr-00585-ALC
       Defendant’s Request to Travel to Connecticut


Dear Judge Carter,
I represent Ronald Romano. On June 16, 2021, Your Honor granted Mr. Romano permission to
travel to the District of Connecticut to attend funeral services and related matters. Said
permission expired June 30, 2021.
Mr. Romano now requests that Your Honor extend permission for him to travel to the District of
Connecticut so that he may continue to attend to his aunt’s estate matters. It is requested that this
permission be granted until August 31, 2021.
On July 1, 2021, in separate emails to me, AUSA Nicholas Chiuchiolo and Officer Dayshawn
Bostic of Pretrial Services, state that the Government has no objection to the request now made
before Your Honor.
Your Honor’s consideration to this request is greatly appreciated.
Respectfully submitted,
/S/
Mark A. Macron
cc:    Nicholas.Chiuchiolo@usdoj.gov; Timothy.Capozzi@usdoj.gov
       Dayshawn_Bostic@nyspt.uscourts.gov
         The application is GRANTED.
         So Ordered.

                                                                               7/2/21
